Citation Nr: 0805742	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-04 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right retropatellar 
pain syndrome.  

2.  Entitlement to service connection for left retropatellar 
pain syndrome.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral plantar fasciitis with pes planus.  

4.  Entitlement to an initial compensable evaluation for the 
postoperative residuals of a right shoulder dislocation with 
impingement syndrome.   

5.  Entitlement to an initial compensable evaluation for 
lumbar strain with degenerative joint disease and 
rotoscoliosis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from July 16, 1981 to August 7, 1981.  He also served on 
active duty in the United States Army from October 1984 to 
October 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A preliminary review of the veteran's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  In the veteran's substantive appeal 
(VA Form 9), dated in February 2006, the veteran indicated 
that he did not want a hearing at the RO before the Board 
(Travel Board).  However, in a statement in support of claim 
(VA Form 21-4138), dated in April 2006, the veteran stated 
that he wished to be scheduled for a hearing at the RO before 
a local hearing officer.  Therefore, this case must be 
returned to the RO so that a hearing before a local hearing 
officer at the RO may be scheduled.  See 38 U.S.C.A. § 
7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2007).




Accordingly, the case is REMANDED for the following action:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request, to schedule the veteran for a 
hearing before a hearing officer at the 
RO. All correspondence pertaining to this 
matter should be associated with the 
claims folder.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



